NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

 United States Court of Appeals for the Federal Circuit


                                        04-5125



                                    BANNUM, INC.,

                                                             Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                             Defendant-Appellee,

                                          and

                              DISMAS CHARITIES, INC.,

                                                             Defendant-Appellee.


                             _______________________

                              DECIDED: April 29, 2005
                             _______________________


Before MAYER, RADER, and GAJARSA, Circuit Judges.

PER CURIAM.

      The judgment of the Court of Federal Claims is vacated and this action

remanded for further proceedings consistent with the opinion in Bannum, Inc. v. United

States, No. 04-5008 (Fed. Cir. Apr. 21, 2005). Each side shall bear its own costs.